STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF    LOUISIANA                                                        NO.    2022    KW   0157


VERSUS


DARRELL          BATES                                                               MARCH       28,   2022




In    Re:          Darrell        Bates,      applying       for     supervisory             writs,      19th
                   Judicial       district      Court,       Parish       of       East      Baton     Rouge,
                  No.     07- 10- 0259.




BEFORE:           MCDONALD,         LANIER,    AND    WOLFE,       JJ.


        WRIT       DENIED.        This      application      appears          to   be    a   petition      for
writ    of       habeas    corpus      filed    in   this    court       in    the       first    instance.
Because          there    is    no     indication      the     pleading            has    been     filed      in
the    district          court,      this   writ presents          nothing          for this       court      to
review.




                                                     JMM
                                                     WIL

                                                     EW




COURT       OF   APPEAL,       FIRST    CIRCUIT




        DEPUT        CLERK     OF    COURT
                  FOR    THE   COURT